1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   DEANDRE ROBINSON,                                )   Case No.: 1:18-cv-01400-DAD-SAB (PC)
                                                      )
12                     Plaintiff,                     )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            CLOSE CASE PURSUANT TO PARTIES’
                                                      )   STIPULATION FOR VOLUNTARY DISMISSAL
14                                                    )
     R. COX, et al.,
                                                      )   [ECF No. 38]
15                                                    )
                       Defendants.                    )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Deandre Robinson is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983.
20          On November 14, 2019, the parties filed a stipulation to dismiss this action with prejudice
21   pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, as the case has been resolved
22   in its entirety. (ECF No. 38.)
23          Rule 41(a)(1)(A)(ii) provides in pertinent part that, “the plaintiff may dismiss an action without
24   a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared. A
25   voluntary stipulation to dismiss an action pursuant to Rule 41(a)(1)(A)(ii) automatically terminates the
26   action without operation of a court order. Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs,
27   637 F. App’x 488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,
28

                                                          1
1    1077 (9th Cir. 1999)). Here, Plaintiff and counsel for Defendants have signed and dated a stipulation

2    to dismiss this action and filed it with the Court.

3             In light of parties’ stipulation for voluntary dismissal, this action is terminated by operation of

4    law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party is to bear its own

5    litigation costs and attorney’s fees.

6
7    IT IS SO ORDERED.

8    Dated:     November 18, 2019
9                                                          UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
